MEMORANDUM**
Grigor Babayan, a native of Iran and citizen of Armenia, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s decision denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination. Babayan’s lack of knowledge of the basic tenets of the Jehovah’s Witness faith goes to the heart of his claim that he was persecuted on account of his religious beliefs. See Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir.2003). The record therefore does not compel the conclusion that Babayan’s testimony was credible. See id. Accordingly, Babayan failed to establish eligibility for asylum or withholding of removal. See Malhi, 336 F.3d at 993.
Substantial evidence also supports the BIA’s conclusion that Babayan is not entitled to relief under CAT because he did not demonstrate that it is more likely than not that he would be tortured upon return to Armenia. See id.
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.